Citation Nr: 0124526	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active service from March 1951 to February 
1953, to include a period of service in Korea.

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to special 
monthly compensation for loss of use of the lower 
extremities.

The veteran had been scheduled to appear at a personal 
hearing before a decision review officer of the RO in July 
2001.  Prior to the hearing, by letter dated in July 2001, 
his representative notified the RO that the veteran no longer 
wished to testify at a local hearing.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify, and 
is therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the law.  
See 38 U.S.C. § 5102, 5103, 5103A, 5107 (West Supp. 2001).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-96 (published at 57 Fed. Reg. 
49,747 (1992).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West Supp. 2001).

The evidence of record shows that the April 2000 decision of 
the RO was based, in part, on VA outpatient treatment records 
dated from July 1996 to July 1999.  The evidence, however, 
does not show that the veteran has been afforded a recent VA 
examination of the lower extremities wherein the nature of 
the disability could be assessed.  Additionally, in his 
notice of disagreement dated in September 2000, the veteran 
indicated that he wished to be scheduled for a compensation 
and pension examination so that his service-connected 
disability could be evaluated.

Service connection has been granted for multiple joint 
rheumatoid arthritis, evaluated as 100 percent disabling; 
recurrent bilateral eye uveitis with postoperative right 
peripheral iridectomy and left eye iridocyclitis and cataract 
extraction, evaluated as 40 percent disabling; hypertensive 
vascular disease associated with residuals of rheumatic 
fever, evaluated as 40 percent disabling; and dermatophytosis 
of feet, evaluated as noncompensable.  The combined schedular 
evaluation is 100 percent.  Entitlement has been established 
for special monthly compensation at the housebound rate.

Accordingly, the Board is of the opinion that a 
contemporaneous comprehensive VA examination of the lower 
extremities would materially assist in the adjudication of 
the veteran's appeal.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is remanded to the RO for further 
development as follows:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his service-connected multiple joint 
rheumatoid arthritis, particularly with 
respect to the lower extremities.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, and any records of periodic 
evaluations of the veteran all of which 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
or other available appropriate specialist 
and a neurologist including on a fee 
basis if necessary for the purpose of 
ascertaining whether the service-
connected multiple joint rheumatoid 
arthritis has caused the loss of use of 
either or both of the lower extremities.

The claims file, copies of the criteria 
under 38 U.S.C.A. § 1114 (West 1991), 
38 C.F.R. §§ 3.350, 4.63 (2001), and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
conducted.  

The examiners must correlate their 
studies and express an opinion as to 
whether the veteran has effectively lost 
the use of either lower extremity, and in 
so doing address the criteria in 
38 C.F.R. §§ 3.350, 4.63 in articulating 
the opinion.  


In this regard the examiners must advise 
whether no effective function remains 
other than that which would be equally 
well served by an amputation stump at the 
site of election below either or both 
knees with use of a suitable prosthetic 
appliance.  The determination is to be 
made on the basis of whether the acts of 
balance and propulsion could be 
accomplished equally well by an 
amputation stump with prosthesis.

The examiners are advised that extremely 
unfavorable complete ankylosis of either 
or both knees, or complete ankylosis of 2 
major joints o an extremity or shortening 
of either or both lower extremity(ies) of 
3 1/2 inches (8.9 cms) or more will be 
taken as loss of use of either or both 
feet.

The examiners are also advised that 
complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve will be 
taken as loss of use of either or both 
feet.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that any other notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly compensation for loss of 
use of the lower extremities.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a VA examination without good cause shown may 
adversely affect the outcome of his claim for special monthly 
compensation for loss of use of the lower extremities. 38 
C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


